IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,380-01


                 EX PARTE DUDLEY KRISSHAWN HICKMAN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 241-1237-11-A IN THE 241ST DISTRICT COURT
                              FROM SMITH COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of felony driving

while intoxicated and sentenced to life imprisonment. The Twelfth Court of Appeals affirmed the

conviction. Hickman v. State, No. 12-12-00140-CR (Tex.App.—Tyler Jan. 16, 2013).

        Applicant contends that he was denied his right, through no fault of his own, to pursue a pro

se petition for discretionary review in this Court after his conviction was affirmed by the Twelfth

Court of Appeals. He has provided prison mail-room logs indicating that he placed with prison

officials his petition for discretionary review for mailing to this Court before the deadline for filing
                                                                                                 -2-

had passed. The petition, however, was not timely delivered to this Court, and it was dismissed as

untimely filed.

       The writ record shows that Applicant is entitled to the opportunity to file an out-of-time

petition for discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-

12-00140-CR that affirmed his conviction in Cause No. 241-123-11 from the 241st District Court

of Smith County. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006); Ex parte Crow, 180
S.W.3d 135, 138-39 (Tex. Crim. App. 2005). Applicant shall file his petition for discretionary

review with this Court within 30 days of the date on which this Court’s mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: November 6, 2013
Do not publish